Motion to dismiss proceeding is granted, with $10 costs, unless the petitioner procures the printed record of the proceeding under review and the printed petitioner’s points to be served and filed on or before April 29, 1958, with notice of argument for the June 1958 Term of this court, said proceeding to be argued or submitted when reached. The cross motion is denied without prejudice, however, to an application to the court at Special Term for the substitution of the attorney for the petitioner herein. Concur—’Breitel, J. P., Rabin, M. M. Frank, Valente and Stevens, JJ.